Citation Nr: 1207785	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee injury.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder injury.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chest pain.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for chest pain.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for hemorrhoids.  

8.  Entitlement to a rating in excess of 20 percent for service-connected acquired absence of the radial head of the left elbow.  

9.  Entitlement to a rating in excess of 10 percent for service-connected left elbow arthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967 and from March 1972 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, September 2009, and February 2010 rating decisions of the Waco, Texas, VA Regional Office (RO).  The Board has rephrased the matter on appeal in regard to an acquired psychiatric disorder as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was afforded a hearing before a Decision Review Officer in February 2009.  In August 2011, he testified before the undersigned Acting Veteran's Law Judge at a Travel Board hearing at the RO.  A transcript of each of the hearings is associated with the claims file.  

The Board's decision below concludes that the Veteran's claim seeking service connection for hypertension must be reconsidered.  38 C.F.R. § 3.156(c) (2011).  In a June 2004 decision, the Board found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for hypertension.  As will be explained in further detail below, that part of the June 22, 2004 Board decision pertaining to whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hypertension is being vacated.  That part of the Board's decision denying the application to reopen a claim of entitlement to service connection for a left knee injury is not affected by this vacatur action. 

Hence this issue, along with the issues of entitlement to service connection for chest pain, hemorrhoids and whether new and material has been submitted to reopen the claims of entitlement to service connection for a left knee disability and a left shoulder disability, as well as the issue pertaining to the evaluation of service-connected left elbow acquired absence of the radial head and arthritis, are addressed in the remand portion of the decision below and these issues are remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  The June 22, 2004 Board decision failed to address the claim of entitlement to service connection for hypertension on a de novo basis in denying the benefits sought on appeal, thereby denying the Veteran due process. 

2.  In a May 2005 Board decision, entitlement to service connection for chest pain was denied.  

3.  The evidence added to the record since the May 2005 Board decision is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the underlying claim of service connection for chest pain.


CONCLUSIONS OF LAW

1.  That part of the Board's June 22, 2004 decision pertaining to whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for hypertension is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011). 

2.  The May 2005 Board decision, which denied entitlement to service connection for chest pain, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

3.  Evidence submitted since the May 2005 Board decision is new and material and the claim of service connection for chest pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

The Board notes that the Veteran was denied due process of law in the Board's June 2004 decision as to the issue pertaining to service connection for hypertension.  More specifically, the Board addressed the matter as one of whether new and material evidence had been received to reopen the claim rather than on the merits.  

In October 2000, the Veteran filed his original claim seeking entitlement to service connection for hypertension.  In a June 2001 rating decision, the RO denied service connection for hypertension noting no evidence of hypertension during service or within the initial post service year.  In correspondence received in August 2001, the Veteran stated that all of his service records had not been considered in the determination.  The Board notes that to the extent that the correspondence was construed as an application to reopen, the correspondence was received within one year of the notice of the June 2001 rating decision.  See 38 C.F.R. § 3.156(b) (2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).

Regardless, in March 2002, additional service treatment records were retrieved via the Personal Information Exchange System (PIES), to include a January 1967 dental questionnaire in which the Veteran indicated that he had high blood pressure.  38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  A March 2002 rating decision reflects the issue of entitlement to service connection for hypertension was reconsidered based on the additional service records, and that the RO continued the denial, noting that the additional service treatment records associated with the claims file were not new and material.  In June 2002, the Veteran filed a notice of disagreement with the March 2002 rating decision and perfected an appeal to the Board.  

The June 2004 Board decision addressed the claim as one to reopen in error, and determined that new and material evidence had not been submitted to reopen the claim.  Because the Board did not address the claim on a de novo basis the Veteran was denied due process of law.  Thus, that portion of the Board's June 2004 decision (and only that portion) which denied reopening the claim of entitlement to service connection for hypertension must be vacated.  

The claim of entitlement to service connection for hypertension is addressed in the remand section.  

II.  Application to Reopen

When the Board has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The issue of entitlement to service connection for chest pain was denied in a May 2005 Board decision.  At the time of the prior Board decision, the record included service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and the claim of entitlement to service connection for chest pain was denied.  The decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

The May 2005 Board decision reflects that service connection for chest pain was denied due to a lack of an indentified chronic disability manifested by chest pain.  The evidence submitted since the prior May 2005 Board determination is new and material. 

A January 2009 VA treatment record reflects an assessment of pericarditis and a March 2009 record notes uncontrolled bronchitis.  In addition a February 2010 private discharge summary reflects a diagnosis of chest pain syndrome.  

The Board notes that for purposes of reopening, the credibility of the additional evidence is presumed.  In addition, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening-one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  The evidence submitted since the prior final Board denial in May 2005 pertaining to service connection for a disability manifested by chest pain is new and material.  Thus, the claim is reopened.  The reopened claim is addressed further in the remand section below.


ORDER

That part of the June 22, 2004 Board decision pertaining to whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hypertension is vacated. 

The claim of entitlement to service connection for chest pain is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Veteran seeks to reopen claims of entitlement to service connection for a left knee disability and a left shoulder injury, seeks entitlement to service connection for hypertension, chest pain and hemorrhoids, and asserts higher evaluations are warranted for his service-connected acquired absence of the radial head of the left elbow and for left elbow arthritis.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case for these issues.  Thus, the issues will be remanded to the agency of original jurisdiction (AOJ).

At the August 2011 Board hearing, the Veteran testified to having had group therapy at a VA facility approximately two years earlier, and the hearing transcript reflects he receives relevant treatment from VA, to include at VA Medical Centers (VAMCs) in Waco and Temple, Texas.  Treatment records associated with group therapy in approximately 2009 are not associated with the claims file and VA treatment records dated subsequent to May 2009 have not been obtained and associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should attempt to obtain VA clinical records pertaining to the Veteran's treatment that are dated since May 2009, to include records in association with group therapy in approximately 2009.  

In addition, the Veteran provided credible testimony to the effect that he had an onset of hemorrhoids during service in Turkey in 1965 or 1966 and that he has had continuous symptoms since separation.  To date the Veteran has not been afforded a VA medical examination regarding the etiology of hemorrhoids.  As such, the Board finds it necessary to afford the Veteran an examination regarding the etiology of hemorrhoids.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to hypertension, in a January 1967 dental questionnaire completed during service, the Veteran indicated that he had high blood pressure, and he testified that he had an onset of high blood pressure during service in 1966 and was prescribed oral medication for hypertension during service.  In addition, a December 1974 VA examination report shows blood pressure was 142/98, a December 1976 VA examination report shows blood pressure was 122/90, and a December 2000 VA treatment record reflects an assessment of hypertension.  In addition, a February 2010 private record of treatment notes a history of hypertension for more than 30 years.  As such, the Veteran should also be afforded a VA medical examination regarding the etiology of hypertension.  See McLendon, 20 Vet. App. at 79.

In regard to disability manifested by chest pain, as reflected in the May 2005 Board decision, service treatment records show that the Veteran was treated for chest pain and a February 1967 record notes a 12-hour history of progressively worse substernal chest pain which was pleuritic in nature aggravated by coughing, sneezing, and positional changes, and the impression was questionable pleuritis.  In addition, a January 2009 VA treatment record reflects pericarditis and in March 2009, uncontrolled bronchitis was noted.  The Veteran testified that he has continued to have chest pain since separation.  As such, the Veteran should also be afforded a VA medical examination regarding the etiology of his chest pain.  See McLendon, 20 Vet. App. at 79.

In addition, a May 26, 1972 record from the orthopedic clinic states that the Veteran had been seen in the clinic and notes, "unable to locate health record".  In light of this record, and the Veteran's testimony to the effect that he was given a profile for his knee during service, the AOJ should make another request for service treatment records, to include from alternate sources, as appropriate.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in this regard.

In addition, the Board notes that the Veteran was last afforded a VA compensation examination in March 2009.  Given the long duration of time since the examination, and the Veteran's testimony in 2011, the Board is concerned that the record may no longer provide an accurate picture of the Veteran's current degree of disability in regard to the left elbow.  Therefore, the two rating claims must be remanded for a current VA compensation examination of the left elbow.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Lastly, given that the Veteran has also set forth a theory of secondary service connection for his left knee and shoulder claims, he should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection on a secondary basis to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate a claim of service connection on a secondary basis (regarding the left knee and left shoulder claims).  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Attempt to obtain all outstanding VA medical records pertaining to the Veteran, including those from the Waco and Temple VAMCs.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  After completion of the above development, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of any hypertension, chest pain and hemorrhoids found on examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary must be undertaken.  

The examiner(s) is directed to identify all pathology found to be present.  Based upon examination of the Veteran and review of his pertinent medical history, the examiner(s) is requested to offer an opinion with supporting analysis as to whether hypertension had an onset during service or within the initial year after separation of either period service, and/or whether it is at least as likely as not that any hypertension, hemorrhoids, or chest pain found on examination is manifested as a result of either period of the Veteran's active service, or is related to service-connected disability, to include on the basis of aggravation.  

Any opinions expressed must be accompanied by a complete rationale, and findings and conclusions should be set forth in a legible report.

4.  Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left elbow acquired absence of the radial head and arthritis.  The claims folder should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  Identify and describe the severity of the Veteran's left elbow disability.

The examiner is also directed to opine as to whether it is at least as likely as not that the Veteran's elbow disability either (a) caused or (b) aggravates (permanently worsens) any left knee disability or left shoulder disability found on examination, to include as the result of a fall in 1991 or 1992.  

Any opinions expressed must be accompanied by a complete rationale, and findings and conclusions should be set forth in a legible report.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


